Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Examiner’s Comments
The device of claim 4 is read as enabled by the amended fig. 1.
‘Tangible sources’ as used in claims 1 and 11 are drawn to sources contemplated in the specification that can be detected by a radio unit, notably those cited in para. 3,4 of the specification. 
The examiner withdraws all rejections to all claims.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record 
The following is an examiner’s statement of reasons for allowance:  

New prior art to Bennatar teaches that headphones can comprise microphones used to obtain a position signal of a source, via block 401 as shown in fig. 4.  However, Bennatar and previously cited prior art to Satongar do not disclose that said position signal is used to determine a first direction and then determine a first angle which is then used to determine a filter function as claimed in claims 1 and 11.

In the examiner’s opinion, it would not have been obvious to a person of ordinary skill in the art to implement the claimed signal processing in the prior art headphone/communication devices that track user head position in order to adapt and provide HRTF processed stereo audio to the user to provide a virtual source based on a detected relative position of a real source.

			





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
February 24, 2021